


110 HR 326 IH: To amend title XIX of the Social Security Act to require

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 326
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mr. Butterfield
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  that each State plan for medical assistance under Medicaid provide that the
		  financial participation of the State is 100 percent of the non-Federal share of
		  expenditures under the plan.
	
	
		1.Short titleThis Act may be cited as the Medicaid
			 County Protection Act of 2007.
		2.States required
			 to provide 100 percent of non-Federal share of expenditures under State
			 Medicaid plans
			(a)In
			 generalSection 1902(a)(2) of the Social Security Act (42 U.S.C.
			 1396a(a)(2)) is amended by—
				(1)striking 40
			 per centum and inserting 100 per centum; and
				(2)by
			 striking and, effective July 1, 1969, and all that follows
			 through the semicolon at the end.
				(b)Effective
			 dateThe amendments made by subsection (a) shall be effective for
			 calendar quarters in State fiscal years beginning more than 90 days after the
			 date of the enactment of this Act.
			
